Citation Nr: 0935030	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  04-33 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The Veteran had active service from July 1981 to April 1992.

This appeal comes before the Board of Veterans Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

In May 2007, the Board remanded the claim to the RO through 
the Appeals Management Center (AMC) for additional 
evidentiary development.  The case has been returned to the 
Board for further appellate review.


FINDING OF FACT

The Veteran does not have vertigo that is related to his 
military service.


CONCLUSION OF LAW

The criteria for service connection for vertigo have not been 
met.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. 
§ 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

Complete VCAA-compliant notice was sent in June 2003 and 
January 2008 and the claim was readjudicated in a June 2006 
supplemental statement of the case.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).

VA has obtained service treatment records and assisted the 
Veteran in obtaining evidence.  The Veteran has been afforded 
VA medical examinations in support of his claim for service 
connection for vertigo.  In an August 2009 Brief, the 
Veteran's representative challenged the adequacy of the 
October 2008 examination.  Specifically, the representative 
alleged that the examiner did not provide a rationale for his 
etiology statement.  The Board finds that such challenge is 
without merit.  As described in detail below, the October 
2008 VA examination report clearly describes the medical 
evidence reviewed, which included the service treatment 
records and results of diagnostic testing, all of which 
provided the basis for the etiology of the Veteran's claimed 
vertigo.  Thus, there is no basis for the Board to find that 
the October 2008 VA examination was inadequate and that a 
remand for further VA examination is not warranted.  

All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  VA 
has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.  

Service Connection

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. 
§§ 1110, 1131.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran is claiming service connection for vertigo as a 
result of a head concussion that he suffered in June 1987 
during active duty service.  He has reported that he has 
suffered from several episodes of dizziness and vertigo over 
the years.  

The Veteran's service treatment records confirm that in June 
1987 the Veteran suffered a concussion.  He reported that 
when he got up he was dizzy and it felt like he was going to 
fall down.  He indicated that it seemed to take an extra 
second for the impulse to go from his head to his feet to be 
able to walk.

At a December 1998 VA examination, the Veteran reported that 
he was taking medication for vertigo.

At a September 2003 VA examination, the Veteran stated that 
he had experienced transient vertigo a couple of years after 
the concussion.  He reported that the episodes usually 
occurred in bed while turning over and that during the day 
the episode usually lasted for less than an hour.  He stated 
that the sensation was one of horizontal spinning.  He denied 
any ENT testing or specific tests for retrocochlear masses.  
He reported that over the past years, he has had 
approximately one episode per year.  The impression was 
probable benign paroxysmal positional vertigo.  The examiner 
concluded that the relationship to the Veteran's service-
related head injury was somewhat vague inasmuch as he had no 
episodes until approximately two years later.  The examiner 
further stated that benign paroxysmal positional vertigo can 
occur as a result of trauma, but frequently and in most cases 
occurs spontaneously due to migratory utricular otoliths 
stimulating the cupulae of the semicircular canals.  

March 2003 and November 2004 VA medical treatment records 
indicated a past history of vertigo with three to four 
episodes.  It was noted that the Veteran had a history of 
labyrinthitis versus benign positional vertigo.

The Board remanded the case in May 2007 for further VA 
medical examination and a nexus opinion.

In a February 2008 statement, the Veteran provided a list of 
dates that he experienced dizziness and vertigo as well as 
the medications that he is taking for the disorder.

An August 2008 VA medical treatment record indicated a past 
history of vertigo, three to four episodes, most likely 
labyrinthitis.

The Veteran underwent a VA examination in October 2008.  The 
examiner indicated that he reviewed the claims file and took 
a medical history from the Veteran.  The Veteran was provided 
a physical examination and underwent an electronystagmogram 
(ENG).  The examiner noted that the ENG revealed that all 
tests of the ocular system integrity were within normal 
limits. The impression was significant (31%) relative loss of 
peripheral vestibular sensitivity in the right inner ear 
labyrinth or its afferents.  The examiner stated that the 
Veteran had a concussion during his service and that the 
Veteran reported dizziness during his hospitalization.  The 
Veteran reported persistent dizziness after service with four 
to six spells of mild vertigo per year and three events of 
severe Meniere-type vertigo since the late 1990s.  The 
examiner, however, concluded that based on the results of the 
ENG that it was less likely than not that the Veteran's 
current symptoms of vertigo are due to the concussion that he 
sustained during his service.  

In a May 2009 addendum, the examiner confirmed that he had 
reviewed the Veteran's claims file at the time of the 
examination.  

The Board finds that the weight of the evidence of record 
does not show that his vertigo is related to his military 
service.  The October 2008 VA examiner's opinion is the 
evidence most probative to the etiology of the Veteran's 
vertigo.  The opinion is based on a review of the Veteran's 
complete medical records, the Veteran's reports of ongoing 
episodes of dizziness and vertigo since service discharge and 
a current ENG report which was reported as normal.   Thus, 
the VA examiner concluded that the Veteran's current symptoms 
of vertigo are are not related to the concussion that he 
sustained during his service.  Furthermore, the Board notes 
that the VA examiner's opinion is consistent with the 
Veteran's post-service treatment records, none of which 
suggests a nexus between his vertigo and in-service treatment 
for a concussion or any other aspect of his military service.  
Additionally, there are no other contrary competent medical 
opinions of record.  Thus, service connection for vertigo is 
denied.

The Board acknowledges the Veteran's contention that his 
symptoms of vertigo since discharge from service over the 
years resulted from the concussion that he sustained during 
active duty service.  As a layperson, however, he is not 
competent to give a medical opinion on diagnosis, causation, 
or aggravation of a medical condition.  Bostain v. West, 11 
Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. 
Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the Veteran is competent to give 
evidence about the symptoms that he experienced.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b); also see generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).


ORDER

Service connection for vertigo is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


